           Case 1:20-cv-04470-RWL Document 37 Filed 12/28/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               12/28/2020
---------------------------------------------------------------X
EDWARD CRUZ, et al.,                                           :
                                                               :   20-CV-4470 (RWL)
                                             Plaintiffs,       :
                                                               :
                  - against -                                  :   ORDER
                                                               :
UNITED STATES OF AMERICA, et al.,                              :
                                                               :
                                             Defendants. :
                                                               :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This order further addresses the issue raised at Dkts. 33-35 concerning Plaintiffs’

demand that Defendants produce unredacted versions of certain U.S. Marshals Policy

Directives (8.9 regarding searches and 8.11 regarding arrests) and Enforcement

Operations SOPs. Defendant has redacted numerous passages of these documents on

the basis of law enforcement privilege. Plaintiffs contends that the materials should be

produced in unredacted form since they can be protected under the protective order for

confidential information entered in this case (Dkt. 32, “Protective Order”).

        The Court has reviewed the materials in camera following their submission by

Defendants pursuant to the Court’s order at Dkt. 36. As an initial matter, the Court agrees

with Plaintiffs that by its express terms, the Protective Order extends to more than just

Privacy Act information.            Indeed, one of the identified examples is “sensitive law

enforcement” information (Dkt. ¶ 2 at item e). At the same time, however, the existence

of a protective order that restricts access to confidential material and limits use of the

material to the case at hand does not justify production of material subject to the law

enforcement privilege. See In re The City of New York, 607 F.3d 923, 936-37 (2d Cir.


                                                        1
        Case 1:20-cv-04470-RWL Document 37 Filed 12/28/20 Page 2 of 5




2010) (granting mandamus in part because police field reports of undercover operations

protected by the law enforcement privilege could not be adequately protected by

production on an attorneys’ eyes only basis or being filed under seal). That makes sense

because privilege protects information from being produced at all, not merely on a limited

or protected basis.

       The question at hand then is whether the redacted material is protected by the law

enforcement privilege. In In re City of New York, the Second Circuit set forth the proper

analysis as follows:

               First, the party asserting the law enforcement privilege bears the
       burden of showing that the privilege indeed applies to the documents at
       issue. To show that the privilege applies, the party asserting the privilege
       must demonstrate that the documents contain information that the law
       enforcement privilege is intended to protect. Specifically, the party
       asserting the privilege must show that the documents in question contain
       (1) information pertaining to law enforcement techniques and procedures,
       (2) information that would undermine the confidentiality of sources, (3)
       information that would endanger witness and law enforcement personnel,
       (4) information that would undermine the privacy of individuals involved in
       an investigation, or (5) information that would seriously impair the ability of
       a law enforcement agency to conduct future investigations.

               Once the party asserting the privilege successfully shows that the
       privilege applies, the district court must balance the public interest in
       nondisclosure against the need of a particular litigant for access to the
       privileged information. There is a strong presumption against lifting the
       privilege. To rebut that strong presumption, the party seeking disclosure
       bears the burden of showing (1) that the suit is non-frivolous and brought in
       good faith, (2) that the information sought is not available through other
       discovery or from other sources, and (3) that the party has a compelling
       need for the privileged information. If the presumption against disclosure is
       successfully rebutted (by a showing of, among other things, a compelling
       need), the district court must then weigh the public interest in nondisclosure
       against the need of the litigant for access to the privileged information
       before ultimately deciding whether disclosure is required.
               …



                                             2
        Case 1:20-cv-04470-RWL Document 37 Filed 12/28/20 Page 3 of 5




               If the district court determines that the law enforcement privilege
      does not protect the documents at issue, the documents must be disclosed.
      In an effort to minimize the effects of disclosure, however, the district court
      may order that the documents be “revealed only in a specified way.”
      Fed.R.Civ.P. 26(c)(1)(G). Although the court is free to tailor the protective
      order to the circumstances presented, the court may wish to consider
      making the documents available only on an “attorneys’ eyes only” basis or
      requiring that the documents – and other submissions that reference them
      – be filed under seal. As we discuss above, although those procedures are
      fallible, they are better than nothing.

607 F.3d at 948-49 (internal citations and quotation marks omitted).

      Defendants have submitted a declaration from Richard Kelly, the Assistant Director

of the Investigative Operations Division of the United States Marshals Service. (Dkt. 34-

2.) Mr. Kelly attests, inter alia, that “[t]he redacted portions of the materials at issue

contain law enforcement techniques and procedures, disclosure of which could endanger

the USMS mission if the information fell into the wrong hands.” (Id. ¶3.) Based on Mr.

Kelly’s declaration and the Court’s in camera review of the materials at issue, the Court

finds that Defendants have met their burden of demonstrating application of the privilege.

      With respect to rebutting the “strong presumption” against lifting the privilege, the

Court finds that the suit is non-frivolous and brought in good faith. It is premature to

determine, however, whether and to what extent the second and third rebuttal elements

are present. Further discovery will reveal the extent to which the information sought may

be available from other sources and the extent to which Plaintiff has a need for that

information. These two elements are inter-related, of course. For instance, Plaintiffs may

pose questions at deposition revealing that only a subset of the redacted information is

relevant and may receive answers to the narrowed set of questions. Accordingly, the

Court does not at this juncture have sufficient information on which to assess whether the

presumption of privilege has been rebutted and denies without prejudice to renewal at a
                                            3
            Case 1:20-cv-04470-RWL Document 37 Filed 12/28/20 Page 4 of 5




later time Plaintiffs’ request to compel production of unredacted versions of the materials

at issue.

       That said, having done its own research, the Court has found a number of cases

in which similar, and possibly some of the same, information has been filed and/or

discussed publicly in briefs and decisions and even filed as exhibits. See, e.g., Greico v.

United States, No. 14-CV-933, 2015 WL 1489356, *3-4 (D. Or. April 1, 2015) (quoting

extensively from U.S. Marshals Policy Directive on use of force); Estate of Salazar v.

United States, No. LA-CV-11-10279, 2014 WL 12588477, *11 (C.D. Cal. May 20, 2014)

(discussing and referencing exhibits consisting of U.S. Marshals Policy Directives

regarding arrest procedures, use of force and conduct of field investigations); Harriston

v. Mead, No. 05-CV-2058, 2008 WL 4507608, *6 (Sept. 30, 2008) (quoting from U.S.

Marshals Policy Directive 9 regarding treatment of prisoners). There is no indication that

the law enforcement privilege was asserted, discussed or became an issue in any of

those cases. But that begs the question why not? Perhaps the specific information was

different or far narrower than that at issue here; perhaps the publicly filed exhibits were

redacted. The Court will not speculate in that regard, but suggests to Defendants that it

consider whether its redactions are overbroad and have captured information that cannot

fairly be deemed privileged. By doing so and producing at least modified redacted

versions, Defendants will have narrowed the dispute should it be renewed in the future.

                                          SO ORDERED.



                                          _________________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE



                                            4
        Case 1:20-cv-04470-RWL Document 37 Filed 12/28/20 Page 5 of 5




Dated: December 28, 2020
       New York, New York

Copies transmitted this date to all counsel of record.




                                             5
